United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2333
                                   ___________

United States of America,              *
                                       *
            Plaintiff-Appellee,        *
                                       *
      v.                               *
                                       * Appeal from the United States
Twenty-Four Thousand, Five Hundred * District Court for the Eastern
Thirty Dollars, ($24,530.00) U.S.      * District of Missouri.
Currency;                              *
                                       *      [UNPUBLISHED]
            Defendant,                 *
                                       *
Glenn Davis,                           *
                                       *
            Claimant-Appellant.        *
                                  ___________

                             Submitted: April 18, 2003

                                  Filed: May 1, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Glenn Davis challenges the district court's* denial of Davis's Federal Rule of
Civil Procedure 60(b)(4) motion following an adverse grant of summary judgment in

      *
       The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
a civil forfeiture proceeding against him. Having carefully reviewed the record, we
affirm for the reasons explained by the district court. See 8th Cir. R. 47B

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-